DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Since the original disclosure does not specifically disclose the claimed subject matter of "a gap between the resilient member and the busbar holder when no external force is applied to the power source connection terminal portion in the direction towards the busbar holder" as disclosed in claim 31, the claimed feature needs to be amended to accurately describe the "gap" in terms that are supported by the written disclosure.  While the specification discloses the recessed surface 134 being in contact with the busbar 116 only when a force is applied on the power source connection terminal portion towards the busbar holder and also disclosing the resilient member 130 having a second section 130b extending along the recessed surface 134 of the busbar holder (see paragraphs [0027, 0028] of Applicant's specification), this still does not explicitly support the claimed feature of "a gap between the resilient member and the busbar holder when no external force is applied to the power source connection terminal portion in the direction towards the busbar holder" recited in claim 31.  It is suggested that further amending the claim to explicitly describe the structure of the "gap" (i.e. the gap being formed by the recessed surface when the second section of 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834